     Case: 1:20-cv-04259 Document #: 10 Filed: 10/05/20 Page 1 of 2 PageID #:30




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


DEBORAH LAUFER, Individually,                                       Case No.: 1:20-cv-04259

               Plaintiff,
v.

OM SHIVAYA LLC, a Domestic Limited Liability Corporation,

            Defendant.
___________________________

                            NOTICE OF SETTLEMENT OF CLAIM



       Plaintiff, Patricia Kennedy, by and through undersigned counsel, respectfully submits this
Notice of Settlement, and informs the Court as follows:


1.    Plaintiff has reached an agreement with Defendant to resolve the claims against
Defendant.


2.     The parties are have finalized a confidential settlement agreement and
a Notice of Dismissal was filed.

FOR THE PLAINTIFF:
/s/ Amale Knox
Amale Knox, Of Counsel
Thomas B. Bacon, P.A.
330 Harrison St.
Pontiac, MI 48341
amale.knox.esq@gmail.com
Illinois Bar. Id. No. 6308622
Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

I hereby certify that October 5, 2020, I filed the foregoing using the Clerk of Court’s CM/ECF
efiling system, which will serve all counsel of record electronically.
Case: 1:20-cv-04259 Document #: 10 Filed: 10/05/20 Page 2 of 2 PageID #:31




                             /s/ Amale Knox
                             Attorney
